Simmons, Justice.
1. At the request of counsel for the defendant in error, we permitted the cases of Akin v. Ordinary, 54 Ga. 59, and Commissioners v. Newell, 64 Ga. 699, to be reviewed in the argument before us in this case upon the question of the validity of the bonds in controversy. After aeareful consideration of these decisions, we are satisfied that they are correct, and we reaffirm them. They control the present case in all essential respects as to the-validity of the bonds in question.
2. The bonds sued on were issued by virtue of an order of the inferior court of Bartow county, of Rebruary 6, 1863, for the purpose of raising money to buy provisions for the support of soldiers’ families. This is. recited on the face of the bonds, and the evidence goes, to show that they were issued for this purpose. On the. trial the court admitted in evidence, over the objection of counsel for the plaintiff, an order of the inferior court of Bartow county, passed in 1861, which authorized the treasurer of the county to issue bonds to the amount of' $20,000, the money arising therefrom to be paid to the captain of each company called into the service of this State or the Confederate States from that county, the-sum of twelve dollars for each man in the company, ■and for the purpose of suppoi’ting the families of those-volunteers who should be called into the service of the. *218Confederate States. It was not claimed by the defendants that the bonds sued on were issued under this order, but it was admitted that they were issued under the order of 1863, inferred to in the bonds. "We are at a loss to understand why the trial judge admitted this order in evidence, as it was totally irrelevant and inadmissible.
3. The court, over the objection of counsel for the plaintiff in error, admitted evidence as to the part Tumlin, to whom the bonds were issued, took in encouraging soldiers to volunteer, whose families afterwards became dependent on the county for support; and error is .assigned upon the admission of this evidence and upon the instructions of the court on the subject. The part that Tumlin took in inducing persons to volunteer, or the knowledge he had of the part others took in that behalf, furnishes no reason against holding the county liable on the bonds. The county had a right to issue the bonds, and this court has decided that the bonds were legal. Whatever part Tumlin took in bringing ■about the necessity for the bonds would not relieve-the ■county of its liability. Tumlin may have been a “secessionist” and may have made speeches to urge persons to volunteer, but if the county had the right to issue bonds and they were legal bonds, as this court has decided, and Tumlin purchased them and paid his money -or property for them, and the county received the same •and took the benefit of it for a public' object to which it was legally applicable, his motives for entering into the contract or his views upon the question of secession will not prevent a recovery on the contract to refund the money and pay for the property. If the contract was legal, he had a right to enter into it, whatever may have ■been his motives for doing so.
4. Section 3479 of the code of 1863 requires all claims .against the county to be presented within twelve months *219after they accrue or become payable. If this section applies to bonds issued by the county, if should be treated as a statute of limitations; and so treated, it was suspended when the bonds sued upon matured, and for more than a year thereafter. It is by no means certain that this section applies to bonds issued by a county. Speaking for myself, I do not think it does. The object of the section is' to provide for notice, to the officers of the county having charge of its finances, of all claims that might arise against the county, in order that they may make provision for their payment if the claims are just. There is no such necessity where the county issues its own bonds. A record is kept of them, and it is well known, or ought to be, when they mature. But admitting for the sake of argument that the section does apply to bonds issued by the county, as before remarked, it is a statute of limitations in favor of the county; and all statutes of limitation were suspended during the war and for more than a year thereafter.

Judgment reversed.